UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33475 OFFICIAL PAYMENTS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3145844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3550 Engineering Drive, Suite 400 Norcross, Georgia 30092 (Address of principal executive offices) (770) 325-3100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer," and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x At January 31, 2012 there were 16,641,621 shares of the Registrant's Common Stock outstanding. OFFICIAL PAYMENTS HOLDINGS, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Consolidated Supplemental Cash Flow Information 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 25 Item 4.Controls and Procedures 25 PART II.OTHER INFORMATION 26 Item 1A.Risk Factors 26 Item 6.Exhibits 33 SIGNATURE 33 EXHIBIT INDEX 34 Private Securities Litigation Reform Act Safe Harbor Statement Statements made in this report that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to future events or the Company’s future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “shows,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.The Company undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to: general economic conditions, which affect the Company’s financial results in all our markets, which we refer to as “vertical markets,” particularly the federal vertical market, the state and local tax vertical market and the property tax vertical market;effectiveness and performance of our systems, payment processing platforms and operational infrastructure; our ability to grow Payments Solutions revenue while reducing our costs, including processor and interchange related costs; the timing, initiation, completion, renewal, extension or early termination of client or partner contracts or projects; our ability to execute on our sales and product strategy and realize revenues from our business development opportunities; the impact of regulatory requirements; and unanticipated claims as a result of project performance, including due to the failure of software providers, processors, vendors, partners, or subcontractors to satisfactorily perform and complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to Item 1A. Risk Factors beginning on page 26 of this report. i Official Payments Holdings, Inc. PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS OFFICIAL PAYMENTS HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (in thousands) December31, 2011 September30, 2011 (unaudited) ASSETS: Current assets: Cash and cash equivalents $ $ Accounts receivable, net Settlements receivable, net Prepaid expenses and other current assets Total current assets Property, equipment and software, net Goodwill Other intangible assets, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ 69 $ Settlements payable Accrued compensation liabilities Accrued discount fees Other accrued liabilities Accrued restructuring charges Deferred income Total current liabilities Other liabilities: Deferred rent Accrued restructuring charges — Other liabilities 87 28 Total other liabilities Total liabilities Contingencies and commitments (Note 8) Shareholders’ equity: Preferred stock, no par value; authorized shares:4,579; no shares issued and outstanding — — Common stock $0.01 par value, and paid-in capital; shares authorized: 44,260; shares issued: 20,817 and 20,817; shares outstanding: 16,642 and 16,642 Treasury stock—at cost, 4,175 shares ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 1 Official Payments Holdings, Inc. OFFICIAL PAYEMENTS HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended December 31, (in thousands, except per share data) Revenues $ $ Costs and expenses: Direct costs General and administrative Selling and marketing Depreciation and amortization Total costs and expenses Loss from continuing operations before other income and income taxes ) ) Other income: Interest income, net 1 37 Total other income 1 37 Loss from continuing operations before income taxes ) ) Income tax provision — 1 Loss from continuing operations ) ) Gain (loss) from discontinued operations, net (8 ) 2 Net loss $ ) $ ) Loss per share—Basic and diluted: From continuing operations $ ) $ ) From discontinued operations — — Loss per share—Basic and diluted $ ) $ ) Weighted average common shares used in computing: Basic and diluted loss per share See Notes to Consolidated Financial Statements 2 Official Payments Holdings, Inc. OFFICIAL PAYMENTS HOLDINGS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Three months ended December 31, (in thousands) Net loss $ ) $ ) Other comprehensive income, net of tax: Unrealized gain on investment in marketable securities — 1 Other comprehensive income — 1 Comprehensive loss $ ) $ ) See Notes to Consolidated Financial Statements 3 Official Payments Holdings, Inc. OFFICIAL PAYMENTS HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended December 31, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Netloss $ ) $ ) Less: Gain (loss) from discontinued operations, net (8 ) 2 Loss from continuing operations, net ) ) Non-cash items included in net loss: Restructuring costs — Depreciation and amortization Provision for doubtful accounts — Deferred rent (1 ) Share-based compensation Capitalized software impairment loss — Net effect of changes in assets and liabilities: Accounts receivable, net ) 23 Settlement processing assets and obligations, net Prepaid expenses and other assets Accounts payable and accrued liabilities Income taxes receivable — ) Other long term liabilities 79 — Deferred income ) ) Cash provided by operating activities from continuing operations Cash (used in) provided by operating activities from discontinued operations (8 ) 2 Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of available-for-sale securities — ) Maturities of available-for-sale securities — Maturities of restricted investments — Capitalized internally developed software ) ) Purchase of equipment and software ) ) Additions to goodwill—ChoicePay acquisition ) ) Cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock — Capital lease obligations and other financing arrangements (8
